DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Inventions 1-14, claim(s) 1-9 and 12-15, drawn to a nucleic acid comprising a polynucleotide having a nucleotide sequence selected from: 
SEQ ID NO: 1, 
SEQ ID NO: 8, or a nucleic acid encoding a polypeptide having an amino acid sequence selected from: SEQ ID NO: 2
SEQ ID NO: 3
SEQ ID NO: 4
SEQ ID NO: 5
SEQ ID NO: 6
SEQ ID NO: 7

SEQ ID NO: 10
SEQ ID NO: 11
SEQ ID NO: 12
SEQ ID NO: 13
and SEQ ID NO: 14. 
Each individual invention corresponds to a SEQ ID NO, recited in its respective order presented in claim 1.

Inventions 15-26, claim(s) 10 and 12-15, drawn to a polynucleotide having an amino acid sequence selected from:
SEQ ID NO: 2
SEQ ID NO: 3
SEQ ID NO: 4
SEQ ID NO: 5
SEQ ID NO: 6
SEQ ID NO: 7
SEQ ID NO: 9
SEQ ID NO: 10
SEQ ID NO: 11
SEQ ID NO: 12
SEQ ID NO: 13
and SEQ ID NO: 14. 


Inventions 27-38, claim(s) 11-16, drawn to an antibody that specifically binds to a polypeptide according to claim 10. 
Each individual invention corresponds to a SEQ ID NO, recited in its respective order presented in claim 10.

Inventions 39-51, claim(s) 17 and 20, drawn to a method of detecting a paramyxovirus in a sample using a nucleic acid probe (derived from a nucleic acid of claims 1-4). 
Each individual invention corresponds to a SEQ ID NO, recited in its respective order presented in claim 1.

Inventions 52-64, claim(s) 18-21, drawn to a method of detecting a paramyxovirus in a sample using an antibody (that specifically binds to a polypeptide according to claim 10). 
Each individual invention corresponds to a SEQ ID NO, recited in its respective order presented in claim 10.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as 1-14 lack unity with one another because they do not have a shared special technical feature. The special technical feature of each of the inventions is the specific nucleic acid sequence. Significant structural similarities cannot readily be ascertained between the nucleic acid sequences. Without significant structural similarities, the nucleic acid sequences 

The inventions listed as 15-26 lack unity with one another because they do not have a shared special technical feature. The special technical feature of each of the inventions is the specific amino acid sequence. Significant structural similarities cannot readily be ascertained between the nucleic acid sequences. Without significant structural similarities, the amino acid sequences do not have a shared special technical feature. In the absence of a shared special technical feature, the inventions lack unity with one another. Therefore, there is no technical relationship shared between the groups. These inventions do not share a special technical feature with Inventions 1-14 because polypeptides are structurally and functionally different from polynucleotides and, due to the degeneracy of the genetic code, polypeptides could potentially be encoded by different nucleic acids.

The inventions listed as 27-38 lack unity with one another because they do not have a shared special technical feature. The special technical feature of each of the inventions is the specific amino acid sequence structure specific to binding a particular polypeptide target. There is no technical relationship shared between the groups. 

Inventions 39-51 lack unity with one another because they do not have a shared special technical feature. The special technical feature of each of the inventions is the specific sequence structure corresponding to a nucleic acid probe in the method of detecting a paramyxovirus in a sample. 

Inventions 52-64 lack unity with one another because they do not have a shared special technical feature. The special technical feature of each of the inventions is the specific structure corresponding to an antibody in the method of detecting a paramyxovirus in a sample. 


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shanon A. Foley/Primary Examiner, Art Unit 1648